United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-44
Issued: February 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 28, 2012 appellant filed a timely appeal from a July 3, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic injury
claim and an August 27, 2012 nonmerit decision which denied her request for review of the
written record as untimely. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a diagnosed condition causally related to a May 18, 2012 employment incident; and
(2) whether OWCP properly denied appellant’s request for a review of the written record as
untimely.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional medical evidence following the July 3, 2012 merit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal.

FACTUAL HISTORY
On May 23, 2012 appellant, then a 45-year-old mail handler, filed a traumatic injury
claim alleging that on May 18, 2012 she sustained an insect bite in her upper chest in the
performance of duty. She explained that she leaned on a cage and felt a stinging, burning
sensation on her upper chest. Appellant noticed that it became black and swollen and
experienced muscle problems with her left arm. She related that her doctor informed her that it
was either a spider or ant bite. The employing establishment stated that it was unsure if the
injury occurred while appellant was working because it was unable to investigate.
On May 29, 2012 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim and requested additional evidence to support her claim. It specifically
requested a medical report from a physician which included a history of injury, description of
examination findings, a firm medical diagnosis and a physician’s opinion, based on medical
rationale, explaining how appellant’s condition was causally related to the alleged employment
incident.
In a May 24, 2012 treatment note, a physician’s assistant noted that appellant was
examined on May 20, 2012 with a probable insect bite and excused her from work for one day.
In a June 11, 2012 treatment note, a physician’s assistant stated that appellant was
examined that day for worsening of infection on her left breast secondary to a bug bite she
received at work in May. Appellant was authorized to return to work on June 12, 2012.
In a decision dated July 3, 2012, OWCP denied appellant’s claim finding insufficient
medical evidence to establish that she sustained any condition as a result of the May 18, 2012
employment incident. It accepted that the May 18, 2012 incident occurred as alleged but found
that the medical evidence did not establish that she sustained any diagnosed condition causally
related to the accepted incident.
In an undated appeal form received into the record on August 7, 2012 and date stamped
as received by OWCP on August 6, 2012, appellant requested a review of the written record.
Appellant submitted various treatment notes co-signed by a physician’s assistant and Dr. Dan
Wallace, a family practitioner, dated May 20 to July 9, 2012.
By decision dated August 27, 2012, OWCP denied appellant’s request for a review of the
written record as untimely. It found that her request was received August 6, 2012, more than 30
days after the last OWCP decision of July 3, 2012. OWCP exercised its discretion by
considering appellant’s request and further denied it as the issue involved could be addressed
equally well pursuant to a valid request for reconsideration and submitting evidence not
previously considered to support her claim.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.10 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.11
ANALYSIS -- ISSUE 1
OWCP accepted that on May 18, 2012 appellant sustained an insect bite in her upper
chest in the performance of duty but found that the medical evidence failed to establish that she
sustained any medical condition as a result of the accepted incident. The Board finds that
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

James Mack, 43 ECAB 321 (1991).

3

appellant failed to provide sufficient medical evidence demonstrating that she sustained any
condition causally related to the May 18, 2012 employment incident.
The only medical evidence appellant submitted to support her claim were May 24 and
June 11, 2012 treatment notes signed by a physician’s assistant. Section 8102(2) of FECA,
however, provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by State law. Because physician’s assistants are not “physicians” according
to FECA, their medical opinions regarding diagnosis and causal relationship are of no probative
medical value.12 These reports, therefore, are insufficient to establish appellant’s claim.
Because the record does not contain any medical evidence providing a firm medical
diagnosis or rationalized medical opinion establishing that appellant sustained any medical
condition as a result of the May 18, 2012 employment incident, the Board finds that appellant did
not meet her burden of proof to establish her claim. Appellant may submit that evidence to
OWCP along with a request for reconsideration.
Causal relationship is a medical issue that can only be shown by reasoned medical
opinion evidence that is supported by medical rationale.13 Appellant has not provided such
evidence in this case. Thus, the Board finds that she did not meet her burden of proof to
establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.14 Sections 10.617 and 10.618 of the federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.15 A claimant is entitled to a hearing or
review of the written record as a matter of right only if the request is filed within the requisite 30
days as determined by postmark or other carrier’s date marking and before the claimant has
requested reconsideration.16 Although there is no right to a review of the written record or an
oral hearing if not requested within the 30-day time period, OWCP may within its discretionary
12

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).

13

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. §§ 10.616, 10.617.

16

Id. at § 10.616(a).

4

powers grant or deny appellant’s request and must exercise its discretion.17 OWCP procedures
require that it exercise its discretion to grant or deny a hearing when the request is untimely or
made after reconsideration under section 8128(a).18
ANALYSIS -- ISSUE 2
Appellant requested a review of the written record in an undated appeal form that was
stamped as received by OWCP on August 6, 2012. OWCP determined that her request was
made more than 30 days after the date of issuance of OWCP’s July 3, 2012 decision.
Accordingly, it found that appellant’s request was untimely filed and she was not entitled to a
review of the written record as a matter of right. The Board finds that OWCP properly found
that appellant’s request was not timely filed.
The Board notes that the appeal form was not dated and the envelope in which the appeal
form was mailed was not included in the record. The Board has held that, if there is no
postmark, then other evidence of timeliness must be considered.19 In this case, the appeal form
requesting a review of the written record was stamped as received by OWCP on August 6, 2012.
Because appellant did not submit a timely request for review of the written record, her request
was untimely. OWCP, therefore, properly found that appellant was not entitled to an oral
hearing or examination of the written record as a matter of right.
On appeal, appellant alleges that she timely mailed her request for review of the written
record. She did not, however, provide any evidence to establish a timely date of mailing.
Although she contended that she mailed her request on August 3, 2012, appellant did not provide
any documentation, such as a return receipt, to support her contention.
OWCP also has the discretionary authority to grant a request for hearing or review of the
written record when a claimant is not entitled to such as a matter of right. In its August 27, 2012
decision, OWCP properly exercised its discretion by notifying appellant that it had considered
the matter in relation to the issue involved and indicated that additional argument and evidence
could be submitted with a request for reconsideration. The Board has held that the only
limitation on OWCP’s authority is reasonableness and an abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts.20 In this case,
the evidence of record does not indicate that OWCP abused its discretion in finding that
appellant could further pursue the matter through the reconsideration process. Consequently,
OWCP properly denied appellant’s request for a review of the written record.

17

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

18

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
19

Tonja M. Polly, Docket No. 04-1848 (issued December 2, 2004).

20

Samuel R. Johnson, 51 ECAB 612 (2000).

5

CONCLUSION
The Board finds that appellant did not establish that she sustained any diagnosed
condition in the performance of duty on May 18, 2012. The Board further finds that OWCP
properly denied appellant’s request for a review of the written record pursuant to 5 U.S.C.
§ 8124(b)(1).
ORDER
IT IS HEREBY ORDERED THAT the August 27 and July 3, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

